

116 HR 5608 IH: Sensible, Timely Relief for America’s Nuclear Districts’ Economic Development Act of 2020
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5608IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Schneider (for himself, Ms. Kaptur, Mrs. Lowey, Mr. Kim, Mr. Huffman, Mr. Rouda, Mr. Welch, Mr. Kind, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo assist communities affected by stranded nuclear waste, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sensible, Timely Relief for America’s Nuclear Districts’ Economic Development Act of 2020 or the STRANDED Act of 2020. 2.FindingsCongress finds that—
 (1)communities throughout the United States, including communities in the States of California, Connecticut, Florida, Illinois, Kansas, Maine, Maryland, Massachusetts, Michigan, New York, Ohio, Oregon, Vermont, and Wisconsin, are tasked with dealing with stranded nuclear waste;
 (2)communities affected by stranded nuclear waste are de facto interim nuclear waste storage sites; (3)the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.)—
 (A)directed the Secretary of Energy to make annual impact assistance payments to States or appropriate units of local government to mitigate the social and economic impacts of the establishment and operation of interim nuclear waste storage capacity within the jurisdictional boundaries of an affected community; and
 (B)established the rate for impact assistance payments at $15 per kilogram of spent nuclear fuel; (4)decommissioning a commercial nuclear power plant is often catastrophic for the host community because nuclear power plants are major employers and the primary source of local tax revenue;
 (5)stranded nuclear waste is a profound obstacle to future economic growth, deterring potential employers and residents from considering the host community;
 (6)stranded nuclear waste prevents economic development in communities in which the stranded nuclear waste is located;
 (7)stranded nuclear waste prevents communities from redeveloping sites where nuclear power plants previously operated which further inhibits tax revenues; and
 (8)it is critical to provide resources to communities that— (A)are challenged by stranded nuclear waste; or
 (B)will be challenged by stranded nuclear waste during the 10-year period beginning on the date of enactment of this Act.
 3.DefinitionsIn this Act: (1)AcademyThe term Academy means the National Academy of Sciences.
 (2)Nuclear-affected communityThe term nuclear-affected community means a unit of local government, including a county, city, town, village, school district, or special district, that the Administrator determines to contain stranded nuclear waste within the jurisdictional boundary or contain an eligible civilian nuclear power plant within the jurisdictional boundary of such locality.
 (3)Eligible civilian nuclear power plantThe term eligible civilian nuclear power plant means a civilian nuclear power plant (as defined in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101)) that—
 (A)has been decommissioned; or (B)is in the process of being decommissioned.
 (4)AdministratorThe term Administrator means the Administrator of the U.S. Economic Development Administration. (5)Stranded nuclear wasteThe term stranded nuclear waste means nuclear waste or spent nuclear fuel stored in dry casks or spent fuel pools (as defined in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101)) at the site of an eligible civilian nuclear power plant.
			4.Tax incentives for affected communities
			(a)First-Time homebuyer credit
 (1)In generalSection 36 of the Internal Revenue Code of 1986 is amended— (A)by inserting for nuclear affected communities after credit in the heading;
 (B)in subsection (a), by striking in the United States and inserting in a nuclear affected community (as such term is defined in section 3 of the STRANDED Act of 2020); (C)in subsection (b), by striking paragraphs (2) and (3) and redesignating paragraph (4) as paragraph (2); and
 (D)by striking subsections (f), (g), and (h). (2)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 36 and inserting the following new item:
					
						
							Sec. 36. First-time homebuyer credit for nuclear affected communities..
 (b)Effective datesThe amendments made by subsection (a) shall apply to the purchase of a principal residence after the date of the enactment of this Act.
			5.Innovative solutions prize competition
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a competitive prize competition (referred to in this section as the prize competition) to award prizes to proposals for affected communities to carry out alternatives to nuclear facilities, generating sites, and waste sites.
			(b)Prize board
 (1)EstablishmentThere is established an advisory board (referred to in this section as the Board) to advise the Administrator on— (A)the design and implementation of the prize competition; and
 (B)the development of the pilot project under subsection (d). (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Administrator—
 (A)who shall provide expertise in— (i)nuclear waste;
 (ii)workforce issues; (iii)technology development; and
 (iv)economic development; and (B)who may include representatives from—
 (i)The National Laboratories; (ii)nonprofit organizations; and
 (iii)institutions of higher education. (c)Award amountAn award under the prize competition shall be in the amount of $500,000.
			(d)Pilot program
 (1)In generalThe Administrator, in consultation with the Board, shall develop a pilot project based on the proposal of the winner of the prize competition.
 (2)FundingOf the amounts made available under section 7, the Administrator may use $500,000 to carry out the pilot project under paragraph (1).
 (e)ReportNot later than 60 days after the date on which a prize is awarded under the prize competition, the Administrator shall submit to the relevant committees of Congress a report that describes the winning proposal of the prize competition.
			6.Economic impact grants for affected communities
 (a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Administrator shall establish and carry out a noncompetitive grant program to provide grants under either section 6(b) or section 6(c) to nuclear-affected communities for the purpose of—
 (1)offsetting the economic and social impacts of stranded nuclear waste on affected communities; and (2)supporting such communities that are in the process of decommissioning an eligible civilian nuclear power plant and that are facing decreased tax revenues or assessed valuation as a result of such decommissioning.
				(b)Awards based on stranded nuclear waste
 (1)EligibilityA nuclear affected community shall be eligible to receive a grant under this section for a fiscal year.
				(2)Awards
 (A)AmountThe amount of a grant awarded under subsection (a) shall be equal to $15 for each kilogram of spent nuclear fuel stored at the eligible civilian nuclear power plant in the nuclear affected community, consistent with the price paid per kilogram for impact assistance outlined in the Nuclear Waste Policy Act of 1982.
 (B)Number and frequencyWith respect to each eligible civilian nuclear power plant, the Administrator shall request submissions from affected nuclear communities and may only award 1 grant under subsection (a) to each eligible unit of local government for each fiscal year.
					(c)Awards based on lost tax revenue
 (1)EligibilityTo be eligible to receive financial assistance under this section, the affected community shall submit to the Administrator an application that includes documentation that the nuclear affected community has experienced, or is predicted to experience, during a calendar year beginning after December 31, 2014, and ending before January 1, 2025—
 (A)a reduction of not less than 20 percent in overall tax revenue received by such affected community for such year compared with the average of such tax revenue for the previous 5 years; and
 (B)a reduction in tax revenue attributable to a nuclear power plant received by such affected community for such year, compared with the average of such tax revenue for the previous 5 years, that is not less than 20 percent of the average for such previous 5 years of the overall tax revenue received by such unit.
					For purposes of this paragraph, the term tax revenue includes any payment in lieu of taxes received by an affected community.(2)Assistance
 (A)In generalSubject to amounts made available in advance in appropriations Acts, financial assistance provided under this section to a nuclear affected community shall be made with respect to each year of the 8-year period beginning on the first day of the calendar year described in paragraph (1).
 (B)Amount of assistanceSubject to amounts made available in advance in appropriations Acts, financial assistance provided under this section to a nuclear affected community for a year of an 8-year period shall be equal to the lesser of $10,000,000 and—
 (i)in the case of the first year of the 8-year period, 80 percent of the loss described in paragraph (1)(B) with respect to such unit;
 (ii)in the case of the second year of the 8-year period, 70 percent of such loss; (iii)in the case of the third year of the 8-year period, 60 percent of such loss;
 (iv)in the case of the fourth year of the 8-year period, 50 percent of such loss; (v)in the case of the fifth year of the 8-year period, 40 percent of such loss;
 (vi)in the case of the sixth year of the 8-year period, 30 percent of such loss; (vii)in the case of the seventh year of the 8-year period, 20 percent of such loss; and
 (viii)in the case of the eighth year of the 8-year period, 10 percent of such loss. 7.Authorization of appropriations (a)In generalThere is authorized to be appropriated to carry out this Act $110,000,000 for each of fiscal years 2020 through 2025 and $120,000,000 for each of fiscal years 2026 through 2030.
 (b)No offsetNone of the funds made available under this section may be used to offset the funding for any other Federal program.
 (c)LimitationNo nuclear affected community may receive more than one grant per calendar year, and cannot receive grants under both sections 6(b) and (c) in the same calendar year.
			